           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

RICHARD COX
ADC# 115950                                               PLAINTIFF

v.                    No. 5:19-cv-54-DPM-PSH

WENDY KELLEY, Director, ADC                             DEFENDANT

                               ORDER
     On de nova review, the Court adopts the partial recommendation,
NQ 18, and overrules Cox's objections, NQ 20. FED. R. Crv. P. 72(b)(3).
Kelley's motion to dismiss, NQ 14, is partly granted and partly denied.
Cox's official-capacity claims for money damages are dismissed
without prejudice for failure to state a claim upon which relief may be
granted. His official-capacity claim for prospective injunctive relief
goes forward.
     So Ordered.

                                      D.P. Marshall Jr.
                                      United States District Judge
